AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the
                                                     Middle District
                                                   __________        of Pennsylvania
                                                               District of __________

                      Nickole M. Vincent                             )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:20-CV-00590
    Andrew Saul, Commissioner of Social Security                     )
                            Defendant                                )

                                             JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

u the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other:
u              Final judgment is entered in favor of, Andrew Saul, Commissioner of Social Security, and against Plaintiff
               Nickole M. Vincent pursuant to Fed.R.Civ.P. 58.
                                                                                                                                     .

This action was (check one):

u tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge          William I. Arbuckle                                                on a motion for
      Pursuant to Memorandum Opinion and Order dated 7/12/2021 [ECF Docs. 18, 19].
                                                                                                                                     .

Date:                                                             CLERK OF COURT

                                                                             3HWHU:HOVK&OHUNRI&RXUW
                                                                             %\s/Christine A. Williamson, Deputy Clerk
                                                                                          Signature of Clerk or Deputy Clerk
